UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-132056 HUIHENG MEDICAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4078899 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) Huiheng Building, Gaoxin 7 Street South, Keyuannan Road, Nanshan District, Shenzhen Guangdong, P.R. China 518057 N/A (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code 86-755-25331366 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of November 15, 2011, there were 14,030,637 shares of the issuer’s $0.001 par value common stock issued and outstanding. Table of Contents HUIHENG MEDICAL, INC. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at September 30, 2011(Unaudited) and December 31, 2010 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. (Removed and Reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 - i - Table of Contents In this Quarterly Report on Form 10-Q, references to “dollars” and “$” are to United States dollars and, unless the context otherwise requires, references to “we,” “us”, “our” and the Company refer to Huiheng Medical, Inc.and its consolidated subsidiaries. This Quarterly Report contains certain forward-looking statements.When used in this Quarterly Report, statements which are not historical in nature, including the words “anticipate,” “estimate,” “should,” “expect,” “believe,” “intend,” “may,” “project,” “plan” or “continue,” and similar expressions are intended to identify forward-looking statements.They also include statements containing anticipated business developments, capital expenditures, dividends, capital structure or other financial terms. The forward-looking statements in this Quarterly Report are based upon management’s beliefs, assumptions and expectations of our future operations and economic performance, taking into account the information currently available to them.These statements are not statements of historical fact.Forward-looking statements involve risks and uncertainties, some of which are not currently known to us that may causeour actual results, performance or financial condition to be materially different from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements.These forward-looking statements are basedon our current plans and expectations and are subject to a number of uncertainties and risks that could significantly affect current plans and expectations and our future financial condition and results. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this filing might not occur.We qualify any and all ofour forward-looking statements entirely by these cautionary factors.As a consequence, current plans, anticipated actions and future financial conditions and results may differ from those expressed in any forward-looking statements made by or on our behalf.You are cautioned not to unduly rely on such forward-looking statements when evaluating the information presented herein. - ii - Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements HUIHENG MEDICAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) ASSETS September 30, 2011 December 31, (Unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable Prepaid expenses Other receivables, net of allowance for doubtful accounts of nil and $757,576 as of September 30, 2011 and December 31, 2010, respectively Inventories Total Current Assets ACCOUNTS RECEIVABLE, net of allowance for doubtful accounts of $1,107,400 and $1,451,364 as of September 30, 2011 and December 31, 2010, respectively PREPAID EXPENSES, net of current portion INVESTMENT IN AFFILIATE PROPERTY, PLANT AND EQUIPMENT, NET LAND USE RIGHT, NET INTANGIBLE ASSETS, NET Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Due to related parties Income tax payable Accrued liabilities and other payables Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 1,000,000 shares authorized; Designated 300,000 shares of Series A convertible preferred stock; 211,390 shares issued and outstanding with liquidation preference of $7,927,125 at September 30, 2011 and December 31, 2010 Common stock, $0.001 par value; 74,000,000 shares authorized; 23,730,637 shares issued and 14,030,637 shares outstanding at September 30, 2011 and December 31, 2010 Treasury stock, 9,700,000 common shares, at cost ) ) Additional paid-in capital Statutory surplus reserve Retained earnings Accumulated other comprehensive income Total Huiheng's stockholders' equity Non-controlling interests Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements. (Unaudited) - 1 - Table of Contents HUIHENG MEDICAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (IN US DOLLARS) For The Three Months Ended For The Nine Months Ended September 30, September 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Sales and marketing expenses General and administrative expenses Research and development costs Total Operating Expenses OPERATING INCOME OTHER INCOME / (EXPENSES): Other income Interest income 83 Gain on business acquisition - - - Gain on the acquisition of equipment and operating rights - - - Impairment loss on the acquisition of equipment and operating rights ) - ) - Equity in (loss)/income of affiliate ) ) Total Other Income / (expenses) ) ) NET INCOME/(LOSS) BEFORE INCOME TAXES ) INCOME TAXES NET INCOME/(LOSS) BEFORE ATTRIBUTION OF NON-CONTROLLING INTERESTS ) NET LOSS ATTRIBUTABLE TO NON-CONTROLLING INTERESTS NET INCOME/(LOSS) ATTRIBUTABLE TO HUIHENG’S SHAREHOLDERS $ ) $ $ $ EARNINGS/(LOSS) PER SHARE - Basic $ ) $ $ $ - Diluted $ ) $ $ $ Weighted Common Shares Outstanding - Basic - Diluted See accompanying notes to the consolidated financial statements. (Unaudited) - 2 - Table of Contents HUIHENG MEDICAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN US DOLLARS) For The Three Months Ended For The Nine Months Ended September 30, September 30, Net income/(loss) $ ) $ $ $ Other comprehensive income Foreign currency translation gain Comprehensive income/(loss) $ ) $ $ $ Less: Comprehensive loss attributable to non-controlling interests ) Comprehensive (loss)/income attributable to Huiheng's shareholders $ ) $ $ $ See accompanying notes to the consolidated financial statements. (Unaudited) - 3 - Table of Contents HUIHENG MEDICAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) (IN US DOLLARS) Series A Preferred Stock Common Stock Treasury Stock Number of Shares Amount Number of Shares Amount Number of Shares Amount Additional Paid-in Capital Statutory Surplus Reserve Retained Earnings Accumulated Other Comprehensive Income Total Huiheng's Stockholders' Equity Non-controlling Interest Total Stockholders’ Equity Balance, December 31, 2010 $ $ )
